Appeal by the defendant from an order of the Supreme Court, entered in the New York county clerk’s office on August 9, 1940, denying defendant’s motion for judgment on the pleadings, and also from an order made by said court and entered in said clerk’s office on the same day, granting plaintiS’s motion to strike out the defense consisting of new matter contained in paragraphs “ 3,” “ 4 ” and “ 5 ” of defendant’s answer.
Orders affirmed, with twenty dollars costs and disbursements. No opinion.
Present — Martin, P. J., Glennon, Untermyer, Dore and Callahan, JJ.; Martin, P. J., dissents in opinion. [174 Misc. 978.]